Citation Nr: 1402565	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  11-03 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected left ankle disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left ankle disability.

5.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service February 1986 to July 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In connection with this appeal, the Veteran and her spouse testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2012 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to service connection for right hip, right knee, and left knee disabilities are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  At a May 2012 Board hearing, prior to the promulgation of a decision in the appeal of the issue of entitlement to service connection for bilateral hearing loss disability, the Veteran withdrew the appeal of that issue.  

2.  Tinnitus is etiologically related to hazardous noise exposure sustained in active service.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2013).

2.  Tinnitus was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  A substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2013.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the November 2009 rating decision denying service connection for bilateral hearing loss disability.  In February 2011, the Veteran perfected an appeal with respect to that issue.  

At the May 2012 Board hearing, the Veteran withdrew the appeal of the issue of entitlement to service connection for bilateral hearing loss disability on the record.  The Veteran has withdrawn her substantive appeal and the Board does not have jurisdiction to decide the appeal for that benefit.  Therefore, the appeal must be dismissed  38 C.F.R. § 20.204 (2013).

Service Connection for Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that she was exposed to hazardous noise while in active service.  Specifically, the Veteran has reported that while stationed at Fort Sill, Oklahoma she was exposed to daily large and small arms fire noise near the field artillery training ground.  The Board finds that the Veteran's statements regarding noise exposure in service have been consistent and concedes her exposure to hazardous noise during service.  

The service medical records are silent for complaints of or treatment for tinnitus while the Veteran was in active service.  However, the Veteran has reported that she first experienced tinnitus while in active service and has continued to experience tinnitus since her separation from active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds that Veteran to be credible in that assertion.

At a November 2009 VA examination, the Veteran reported noise exposure during service and noted that she experienced tinnitus.  It was noted by the examiner that the Veteran reported that her tinnitus had started five years prior.  The examiner opined that the Veteran's tinnitus was not related to her active service as she reported that it had its onset only five years prior, which was well after her separation from active service.  

At her May 2012 Board hearing, the Veteran reported that the examiner did not accurately report the onset of her tinnitus in the examination report.  The Veteran noted that the examiner had asked her if she had experienced tinnitus for the last five years, to which she responded in the affirmative.  She reported that she did not recall the examiner asking the exact onset of her tinnitus at the VA examination.  

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board declines to accept the VA examiner's opinion regarding the etiology of the Veteran's tinnitus as the VA examiner did not sufficiently support the conclusion.  The examiner did not address the Veteran's lay statements regarding the onset of tinnitus and the Veteran has reported that the examiner inaccurately reported the onset of her tinnitus.  The Board finds that examination cannot serve as the basis of a denial of entitlement to service connection.

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify ringing in her ears and her statements have been found credible.  

In sum, the Board has conceded the Veteran's exposure to hazardous noise while in active service.  The Veteran has competently reported that she first experienced tinnitus while in active service and that she has continued to experience ringing in her ear since service.  Those statements have been found credible by the Board.  While there is a medical opinion of record indicating that the Veteran's currently diagnosed tinnitus is not related to her noise exposure in active service, that opinion has been found inadequate as it was based on an inaccurate factual premise.

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

The appeal of entitlement to service connection for bilateral hearing loss disability is dismissed.  

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

At a January 2011 VA examination, the examiner diagnosed right hip strain and bilateral patellofemoral degenerative changes.  The examiner opined that the Veteran did not have a right hip, right knee, or left knee disability that was caused by or related to her service-connected left ankle disability.  The examiner noted that there was no malalignment or malunion of her left ankle and without that, it was very unlikely that her left ankle disability would cause increased stress on her patellofemoral joint.  Further, the examiner noted that the arthritic changes found were likely degenerative in nature.  Further, the examiner was unable to determine how a right hip disability would be connected to a nondisplaced fibular fracture.  The examiner also noted that there was no basis for aggravation on any of the disabilities.  

The Board finds that the January 2011 VA opinion is inadequate.  The examiner does not provide a rationale for why the Veteran's disabilities were not aggravated by her service-connected left ankle disability.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).  As the examiner did not provide a rationale, the January 2011 opinion is not adequate upon which to base a denial of service connection.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present right hip, right knee, and/or left knee disabilities.  

Additionally, current treatment records should be obtained before a decision is rendered with regard to the remaining issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any current right hip, right knee, and left knee disabilities.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The supporting rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that any current right hip disability was caused by the service-connected left ankle disability.  

(b) Is it at least as likely as not (50 percent or greater probability) that any current right hip disability was aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected left ankle disability.  

(c) Is it at least as likely as not (50 percent or greater probability) that any current right knee disability was caused by the service-connected left ankle disability.  

(d) Is it at least as likely as not (50 percent or greater probability) that any current right knee disability was aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected left ankle disability.  

(e) Is it at least as likely as not (50 percent or greater probability) that any current left knee disability was caused by the service-connected left ankle disability.  

(f) Is it at least as likely as not (50 percent or greater probability) that any current left knee disability was aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected left ankle disability.  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


